          Case 1:15-cr-00616-AT Document 828 Filed 07/20/21 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
P                                                   Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 20, 2021

BY ECF
The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Kevin Liu,
               S3 15 Cr. 616 (AT)

Dear Judge Torres:

        The Government respectfully submits this letter in advance of the sentencing of defendant
Kevin Liu on July 27, 2021. As set forth in the Presentence Investigation Report (“PSR”), the
Guidelines range is 97 to 121 months’ imprisonment. (PSR at 29). The Probation Office
recommends a sentence of 48 months’ imprisonment, while the defendant requests a sentence of
31 months’ imprisonment, effectively time served. (PSR at 29, 31; Def. Sub. at 2). For the reasons
set forth below, the Government respectfully submits that a sentence below the Guidelines range
of 97 to 121 months’ imprisonment would be fair and appropriate.

A.     Background

       1.      The Offense Conduct

        From 2011 through 2013, the defendant and others engaged in a massive scheme to defraud
ordinary consumers by placing unauthorized charges for premium text messaging services on their
cell phone bills through a practice known as auto-subscribing. (PSR ¶¶ 29-30). To carry out the
auto-subscribing scheme, Liu and his co-conspirators caused unsolicited text messages to be sent
to mobile phone users offering subscriptions to receive recurring text messages containing content
such as horoscopes, celebrity gossip, or trivia facts. (PSR ¶ 30). The mobile phone users who
received the unsolicited text messages typically ignored or deleted the messages, often believing
them to be spam. (PSR ¶ 30). The victims of the fraud scheme never affirmed their interest in
these services at any point. (PSR ¶ 30). Nevertheless, these consumers were billed or “auto-
subscribed” for these services, which were known in the industry as premium text messaging
(“Premium SMS”) services, at a rate of $9.99 per month. (PSR ¶ 30). The $9.99 charge recurred
each month unless and until consumers noticed the charges and took action to unsubscribe. Even
then, consumers’ attempts to dispute the charges and obtain refunds were often unsuccessful. (PSR
¶ 30).
          Case 1:15-cr-00616-AT Document 828 Filed 07/20/21 Page 2 of 6
                                                                                           Page 2 of 6


        At the time, it was standard industry practice in the Premium SMS industry to require that
consumers take two steps to confirm a purchase of a Premium SMS service. This practice was
known as “double opt-in” verification. (PSR ¶ 34). For example, a content provider typically
advertised to consumers over the Internet. (PSR ¶ 34). The consumer, in response to the Internet
advertisement, then entered his or her phone number on the website (the first opt-in), and then
received a text message describing how to sign up for the subscription service. (PSR ¶ 34).
Typically, the consumer then had to return to the website and enter a PIN number, which was
contained in the text message the consumer received, onto the website (the second opt-in). (PSR
¶ 34). Once the consumer had opted-in through the double opt-in process, the consumer was
enrolled in the content provider’s Premium SMS service, and the charges would begin to appear
on the consumer’s mobile phone bill. (PSR ¶ 34). In the course of the auto-subscribing scheme
carried out by Liu and others, and as confirmed by consumer victims who have been interviewed
in connection with this case, consumers never affirmed their interest in the Premium SMS services
at any point, let alone through double opt-in verification. (PSR ¶ 35).

       During the auto-subscribing scheme, the defendant worked as a Java development engineer
for a Sydney, Australia-based digital content provider and mobile aggregator 1 called Bullroarer,
which was owned by his co-defendant, Michael Pearse. (PSR ¶ 41). One of Bullroarer’s most
important accounts was the content provider Tatto Media, which cooperating defendant Lin Miao
owned and operated. (PSR ¶¶ 41, 44). Tatto was a U.S.-based digital content provider that offered
Premium SMS services to mobile phone customers. In or about 2011, Miao decided to begin auto-
subscribing mobile phone users to the Premium SMS services of Tatto, in order to boost Tatto’s
sagging revenues. (PSR ¶¶ 41, 44).

        To do this, Miao needed a way to make it appear that the consumers who were auto-
subscribed had actually agreed to be billed for the Premium SMS service, in the event that a mobile
carrier or one of the industry compliance groups conducted an audit of customer subscriptions. Put
another way, Miao needed to “spoof” or falsify the digital footprints that would convince mobile
service companies and industry watch dogs that consumers had, in fact, completed the double opt-
in process and consented to the charges on their cellphone bills. Miao approached Michael Pearse
for help. Miao asked Pearse to build a computer program that could spoof the required consumer
authorizations – i.e., a program that could generate the text message correspondence that one
would ordinarily see with genuine double opt-in verifications. Pearse, in turn, tasked Liu with
building the platform that would spoof the double opt-in for each mobile number that was run
through the platform (the “Auto-Subscription Platform”), which was operational by in or about the
middle of 2011. (PSR ¶ 44).

        Pearse tasked Liu with creating the Auto-Subscription Platform as part of Liu’s otherwise
legitimate work as a Java engineer at Bullroarer. Liu earned approximately $35,000 from his
position at Bullroarer, in addition to periodic bonuses, neither of which was specifically tied to his

1
 Companies known as “mobile aggregators” serve as the middlemen between content providers
and the mobile phone carriers. Once a content provider “subscribed” a consumer for Premium
SMS services, the charges for the subscription are placed on the consumer’s bill by the mobile
aggregator. Digital content providers did not have the power to directly place charges on a
consumer’s cellphone bill. (PSR ¶ 32).
            Case 1:15-cr-00616-AT Document 828 Filed 07/20/21 Page 3 of 6
                                                                                         Page 3 of 6


participation in the scheme. (PSR ¶ 38). Even though building out the Auto-Subscription Platform
was part of his job, Liu knew that it was wrong. (PSR ¶ 92).

        Throughout the summer of 2011, as reflected in, among other things, internal emails
retrieved from a computer server used by Tatto (the “Tatto Server”), Miao, Pearse and Liu ran
hundreds of thousands of phone numbers, which had been provided to them by other co-
conspirators, through the Auto-Subscription Platform. They then billed the subscriptions through
mobile aggregators, including a mobile aggregator based in the United States, known as Mobile
Messenger. (PSR ¶ 46).

         In an effort to protect the revenue generated by the auto-subscription scheme, Pearse, Liu,
and other co-conspirators took steps to conceal the scheme from the mobile carriers and mobile
industry compliance groups. For example, another co-defendant (and cooperating witness)
Machael Pacjkowski helped Miao, Pearse, and Liu correct errors in the Auto-Subscription
Platform that had raised red flags in the U.S Mobile Aggregator’s short code monitoring system.
(PSR ¶ 50). For example, as reflected in, among other things, emails from the Tatto Server, Pearse
and Liu modified the Auto-Subscription Platform to randomize the timing of the text messages
that it generated – which were supposed to appear as if they were generated by actual consumers
opting-in to the Premium SMS service – in a way that made them appear human-driven, not
computer-driven. The goal was to make the subscriptions appear natural in order to avoid short
code audits entirely or to minimize their severity. (PSR ¶ 50).

        In total, Miao received approximately $50 million in fraudulent proceeds from the scheme
to auto-subscribe with Tatto. Miao, in turn, distributed over $10 million of those fraudulent
proceeds to Pearse, in payment for Pearse’s participation in the scheme. (PSR ¶ 56). Liu was paid
a salary and bonuses for his employment at Bullroarer that totaled approximately $44,000 per year
for the period in which he participated in the fraud scheme.

        Liu was arrested in Australia pursuant to the Government’s red notice on or about
December 20, 2018, and extradition proceedings ensued. Liu contested extradition until at least
May 2020 and was detained in Australia pending the conclusion of the extradition proceedings.
The Australian government ultimately issued a surrender warrant for Liu, and he was extradited to
the United States on January 25, 2021. The following day, on January 26, 2021, Liu was presented
and arraigned before U.S. Magistrate Judge Debra Freeman, who ordered Liu detained following
a bail hearing.

       2.      The Charges, the Plea Agreement, and the Guidelines Calculation

        On or about March 16, 2021, the defendant pleaded guilty to Count One of the Superseding
Indictment, S3 15 Cr 616 (AT), which charged him with participating in a conspiracy to commit
wire fraud by auto-subscribing consumers. (PSR ¶¶ 1, 2). The defendant pleaded guilty, pursuant
to a plea agreement. (PSR ¶ 14).

       The plea agreement between the defendant and the Government set forth the calculation of
the appropriate Guidelines Range under the United States Sentencing Guidelines. The parties
agreed that the following enhancements and decreases are warranted:

       (1) A base offense level of 7 pursuant to U.S.S.G. § 2B1.1(a)(1);
            Case 1:15-cr-00616-AT Document 828 Filed 07/20/21 Page 4 of 6
                                                                                          Page 4 of 6


       (2) A 22-level increase, pursuant to U.S.S.G. § 2B1.1(b)(1)(L), because the loss amount
           was more than $25,000,000 but less than $65,000,000;
       (3) A two-level increase, pursuant to U.S.S.G. § 2B1.1(b)(2)(A), because the offense
           involved 10 or more victims;
       (4) A two-level increase, pursuant to U.S.S.G. § 2B1.1(b)(10), because the offense
           involved sophisticated means and the defendant intentionally engaged in or caused the
           conduct constituting sophisticated means, and/or a substantial amount of the fraudulent
           scheme was committed from outside the United States;
       (5) A three-level decrease, pursuant to U.S.S.G. § 3E1.1(a) and (b), for acceptance of
           responsibility.

        In accordance with the foregoing, the applicable Guidelines offense level is 30. The parties
agreed that Liu has no prior convictions and, therefore, his Criminal History Category is I, yielding
a Guidelines Range of 97-121 months (the “Stipulated Guidelines Range”). The Probation Office
calculated the same offense level, Criminal History Category, and Guidelines Range as that
contained in the plea agreement. (PSR ¶¶ 94-111; PSR at 29).

        The Probation Office recommends a below-Guidelines sentence of 48 months’
imprisonment. (PSR at 29, 31). The defendant requests a below-Guidelines sentence of 31
months’ imprisonment, effectively time served when Liu’s time in custody (in Australia) litigating
extradition and awaiting sentencing are taken into account. (Def. Sub. at 2). In the Government’s
view, a sentence below the Guidelines range sentence of 97-121 months’ imprisonment would be
reasonable and appropriate in this case.

B.     Discussion

       1.      Applicable Law

        The Guidelines are no longer mandatory, but they still provide important guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range,” which “should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the
lodestar” that “‘anchor[s]’” the district court’s discretion. Molina-Martinez v. United States, 136
S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)).

         After making the initial Guidelines calculation, a sentencing judge must consider the
factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing outlined in
18 U.S.C. § 3553(a)(2). To the extent a district court imposes a sentence outside the range
recommended by the Guidelines, it must “‘consider the extent of the deviation and ensure that the
justification is sufficiently compelling to support the degree of the variance.’” United States v.
Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall, 552 U.S. at 50).
            Case 1:15-cr-00616-AT Document 828 Filed 07/20/21 Page 5 of 6
                                                                                          Page 5 of 6


       2.      A Sentence Below the Guidelines Range of 97 to 121 Months’ Imprisonment
               Would Be Just and Appropriate

       The Government submits that a sentence below the Guidelines range of 97 to 121 months’
imprisonment would be a fair and appropriate sentence. On the one hand, the nature and
circumstances of the offense and the need for specific and general deterrence weigh in favor of a
substantial sentence, especially given that the defendant’s expertise was crucial to the success of
the scheme. On the other hand, the defendant was among the lower tier of participants, exercised
no authority over the scheme, and received almost no personal gain for his role in an otherwise
massive consumer fraud. Based on this unique set of circumstances, the Government submits that
a sentence below the Guidelines range of 97-121 months’ imprisonment would be sufficient, but
not greater than necessary, to serve the proper aims of sentencing.

        The nature and circumstances of the offense are unquestionably serious. The defendant
used his specialized skills to steal from hundreds of thousands of American consumers, ten dollars
at a time. By building the Auto-Subscription Platform, Liu intentionally falsified the authorization
of hundreds of thousands of U.S. consumers, knowing that they would be charged without their
consent for services they did not want. The loss to consumers that resulted was tremendous, as
reflected by the $50,000,000 in proceeds that was reaped by Lin Miao, which he then shared with
co-conspirators. Liu’s boss, Michael Pearse, personally pocketed at least $10 million dollars. The
scale of this fraud was massive, and any sentence imposed must account for of the audacity of the
offense.

        Moreover, Liu knew that what Pearse asked him to do was doing was wrong and yet he did
it anyway. (PSR ¶ 92). He even took steps to cover it up. At the direction of Pearse, Miao, and
Pacjkowski, Liu modified the Auto-Subscription Platform so that it better mimicked the timing
and rhythms of human authorizations and could thereby better evade detection by regulators. These
facts make plain that Liu’s actions were not a momentary lapse in judgment. Although Liu did
not ask to join the scheme, he did not hesitate when directed to break the law and steal from
hundreds of thousands of consumers and then to help cover it up. The sentence imposed must,
therefore, specifically deter to Liu so that he is never again tempted to follow an employer’s orders
without regard to their unlawfulness.

        Any sentence imposed must also provide adequate general deterrence to others similarly
situated. Simply put, without Liu’s technical skills, this scheme would not have been possible.
Internet-based consumer frauds are extremely difficult to detect, and even more difficult to deter,
because it has become so easy for those with Liu’s expertise and training to exploit U.S. consumers
from behind a computer screen thousands of miles away. It is, therefore, extremely important that
the sentence imposed provide adequate general deterrence so that others with Liu’s skills are not
tempted to use their expertise to victimize others.

        Notwithstanding the seriousness of the offense, and the need for specific and general
deterrence, Liu was ultimately a lower-level participant in the scheme. This is reflected by the fact
that Liu received virtually no personal benefit from his participation in the scheme other than his
modest salary of approximately $44,000, which reflected both his legitimate work at Bullroarer
and his work on the Auto-Subscription Platform. Liu was not a leader or an architect of the
scheme, even though the scheme would not have been possible without his programming skills.
          Case 1:15-cr-00616-AT Document 828 Filed 07/20/21 Page 6 of 6
                                                                                         Page 6 of 6


        Moreover, Liu has already served approximately 31 months in custody (the vast majority
of it in Australia) since his arrest in December 2018. This already places him near the middle
range of the defendants who have been sentenced. (PSR ¶¶ 16-20). Darcy Wedd, an undisputed
leader of the scheme, was sentenced to 120 months’ imprisonment after conviction by a jury. His
lieutenant, Fraser Thompson, was also convicted by a jury and was sentenced to 60 months’
imprisonment. Francis Assifuah, who participated in the scheme for less than one year, but opened
his own digital content provider for the sole purpose of auto-subscribing, was sentenced to 36
months’ imprisonment. Notwithstanding the importance of Liu’s programming skills to the
success of the scheme, these defendants are more culpable than Liu and personally benefitted more
from the scheme that Liu. It is these factors that lead the Government to recommend a sentence
below the Guidelines range.

C.     Conclusion

       For the reasons set forth above, a sentence below the Guidelines range of 97-121 months’
imprisonment would be sufficient but not greater than necessary to satisfy the goals of sentencing.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                             By:
                                                     Jilan J. Kamal
                                                     Olga V. Zverovich
                                                     Assistant United States Attorneys
                                                     (212) 637-2192

cc:    Anthony Cecutti, Esq.
